Case 9:18-cv-80488-DMM Document 29 Entered on FLSD Docket 10/09/2018 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 9:18-cv-80488-DMM

  ANGELETTE GREEN,

        Plaintiff,

  v.

  THE SCHOOL BOARD OF PALM
  BEACH COUNTY,

  Defendant.

  __________________________/


                                     MEDIATOR’S REPORT

        This matter was mediated before the undersigned mediator on October 9, 2018.

  The Parties were able to reach an agreement and the case settled. The Parties will file

  appropriate dismissal paperwork.




                                                s/Robyn S. Hankins________
                                                Robyn S. Hankins, Esq.
                                                Florida Bar No. 0008699
                                                ROBYN S. HANKINS, P.L.
                                                4600 Military Trail, Suite 217
                                                Jupiter, Florida 33458
                                                Telephone: (561) 721- 3890
                                                Facsimile: (561) 721-3889
                                                robyn@hankins-law.com
Case 9:18-cv-80488-DMM Document 29 Entered on FLSD Docket 10/09/2018 Page 2 of 2
                                               -2-



                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 9, 2018, I electronically filed the Foregoing

  Document with the Clerk of Court using the CM/ECF system which will automatically send

  email notification of such filing to the persons on the service list.


                                      By:     /s Robyn S. Hankins
                                              Robyn S. Hankins
                                              Florida Bar No. 0008699
                                              robyn@hankins-law.com




                                         SERVICE LIST


  Lisa M. Kohring, Esq.                                     Anne Tomasello, Esq.
  JulieAnn Rico, Esq. - General Counsel                     Scott Wagner & Associates, P.A.
  3300 Forest Hill Blvd., Suite C-331                       250 S. Central Blvd, suite 104-A
  West Palm Beach, FL 33406                                 Jupiter, FL 33458
  Telephone: 561-434-8750                                   Telephone: (561) 653-0008
  Facsimile: 561-434-8105                                   Facsimile: (561) 653-0020
  lisa.kohring@palmbeachschools.org                         atomasello@scottwagnerlaw.com
  christena.butala@palmbeachschools.org
  tish.pickens@palmbeachschools.org

  Alexander D. del Russo
  CARLTON FIELDS JORDEN BURT, P.A.
  P.O. Box 150
  West Palm Beach, FL 33402-0150
  CityPlace Tower, Suite 1200.
  525 Okeechobee Boulevard
  West Palm Beach, FL 33401-6350
  Telephone: (561) 659-7070
  Facsimile: (561) 659-7368
  adelrusso@carltonfields.com
